Citation Nr: 0720376	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  01-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  He had a tour of duty in the Republic of Vietnam 
during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2001, the veteran appeared 
and testified at a Travel Board hearing before Veterans Law 
Judge C. Russell.  By decision dated December 2001, the Board 
denied the claim of entitlement to a monetary allowance under 
38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account 
of spina bifida.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In October 2002, the 
CAVC granted a joint motion vacating and remanding the 
Board's December 2001 decision for consideration of 
additional issues.  The Board remanded the case to the RO in 
November 2004.  In August 2005, the Board informed the 
veteran that Veterans Law Judge C. Russell was no longer 
employed by the Board, and offered him another hearing before 
a Veterans Law Judge who would decide the case.  Later that 
month, the veteran informed the Board that he did not desire 
another hearing.

The Board again denied the claim in November 2005.  The 
veteran again appealed this decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In January 
2007, the CAVC granted a joint motion vacating and remanding 
the Board's November 2005.  Specifically, the Board's 
conclusions that the veteran received appropriate notice were 
found to be inadequate.  

As noted when this matter was before the Board in November 
2004, the veteran submitted correspondence in November 1998 
that is interpreted as a request to revise a VA rating 
decision dated in July 1993 on the basis of clear and 
unmistakable error (CUE).  The RO has not yet adjudicated 
that issue.  As such, it is referred back for appropriate 
action.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, a VCAA letter dated in February 2005 
informs the veteran of the evidence necessary to substantiate 
his claim.  Such communication also apprises him of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  However, the February 2005 notice does 
not provide information regarding effective dates, as 
required under Dingess.  Additionally, the notice of record 
did not instruct the claimant to provide "any evidence in 
[his] possession that pertains to the claim" in accordance 
with 38 C.F.R. § 3.159(b)(1).  

For the foregoing reasons, additional notice should be 
provided to the veteran in order to satisfy VA's obligations 
under the VCAA.  

Additionally, as indicated in the January 2007 Joint Motion, 
which is incorporated in the January 2007 Court Order, the 
veteran should be afforded the opportunity to obtain a new 
private medical opinion from a doctor who has access to the 
entire claims file and curriculum vitae for any experts on 
which the Board relied in the previous decision on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that an 
effective date for the award of benefits 
will be assigned if his claim is granted.

2.  Either as a component of the notice 
letter detailed above, or in a separate 
communication, inform the veteran that he 
is free to submit additional private 
medical opinions, at his own expense, 
with the benefit of the entire claims 
file and curriculum vitae for any experts 
on which the Board relied in the previous 
decision on appeal.

Again, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



